Citation Nr: 0125679	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  98-08 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including a protruding disc at L5-S1 with 
radiculopathy.

2.  Entitlement to service connection for a low back 
disorder, including a protruding disc at L5-S1 with 
radiculopathy, claimed as due to undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, including colitis and diverticulitis.

4.  Entitlement to service connection for a gastrointestinal 
disorder, including colitis and diverticulitis, claimed as 
due to undiagnosed illness.

5.  Entitlement to service connection for herpes genitalia.

6.  Entitlement to service connection for herpes genitalia, 
claimed as due to undiagnosed illness.

7.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including anxiety neurosis 
with depression and paranoia, and if so, whether service 
connection is warranted.

8.  Entitlement to service connection for an acquired 
psychiatric disorder, including anxiety neurosis with 
depression and paranoia, claimed as due to undiagnosed 
illness.

9.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
respiratory disorder, and if so, whether service connection 
is warranted.

10.  Entitlement to service connection for a respiratory 
disorder, claimed as due to undiagnosed illness.

11.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for hot 
flashes.

12.  Entitlement to service connection for hot flashes, 
claimed as due to undiagnosed illness.

13.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
genitourinary disorder, including epididymitis, a left 
varicocele and a right hydrocele.

14.  Entitlement to service connection for a genitourinary 
disorder, including epididymitis, a left varicocele and a 
right hydrocele, claimed as due to undiagnosed illness.

15.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
prostate disorder, including chronic prostatitis with 
prostate enlargement, and if so, whether service connection 
is warranted.

16.  Entitlement to service connection for a prostate 
disorder, including chronic prostatitis with prostate 
enlargement, claimed as due to undiagnosed illness.

17.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin rash of the entire body, and if so, whether service 
connection is warranted.

18.  Entitlement to service connection for a skin rash of the 
entire body, claimed as due to undiagnosed illness.

19.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder of the feet, including blisters and tinea 
pedis, and if so, whether service connection is warranted.

20.  Entitlement to service connection for a skin disorder of 
the feet, including blisters and tinea pedis, claimed as due 
to undiagnosed illness.

21.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the right chest area.

22.  Entitlement to service connection for arthritis of the 
right chest area, claimed as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to March 
1975, from December 1985 to September 1986, and from December 
1990 to May 1991.  He served in Southwest Asia during the 
Persian Gulf War from January 15 to May 2, 1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, that denied the above claims.

In December 1999, the Board remanded this case for additional 
medical records and adjudication.  The requested action has 
been accomplished to the extent necessary.

The claims of entitlement to service connection for arthritis 
of the right chest area, claimed as due to undiagnosed 
illness, and entitlement to service connection for a 
respiratory disorder on a direct basis are the subject of the 
remand immediately following this decision.

The veteran also claimed entitlement to service connection 
for post traumatic stress disorder (PTSD).  This claim has 
not yet been adjudicated, and it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A low back disorder, gastrointestinal disorder, and 
herpes genitalia did not result from disease or injury in 
service.

2.  The veteran's claims of entitlement to service connection 
for disabilities due to undiagnosed illness manifested by low 
back, gastrointestinal, psychiatric, respiratory, 
genitourinary, and prostate problems; herpes genitalia; a 
skin rash of the entire body; and a skin disorder of the feet 
are claims for disabilities for which the veteran has 
established diagnoses.

3.  The clinical presence of a disability manifested by hot 
flashes has not been demonstrated.

4.  By an August 1994 decision, the RO denied service 
connection for a psychiatric disorder (memory loss, anxiety, 
and fatigue), a respiratory disorder, hot flashes, a 
genitourinary disorder (residuals of epididymitis and a 
nodule of the left epididymis), a prostate disorder, 
arthritis of the right chest area, a skin rash of the entire 
body, and a skin disorder of the feet (blisters on the bottom 
of the feet).

5.  The veteran was notified of the decision by letter dated 
August 29, 1994, and he did not disagree with that decision.

6.  Evidence submitted since the August 1994 RO decision 
denying service connection for a psychiatric disorder, a 
respiratory disorder, a prostate disorder, a skin rash of the 
entire body, and a skin disorder of the feet is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

7.  Psychiatric and prostate disorders, a skin rash of the 
entire body, and a skin disorder of the feet did not result 
from disease or injury in service.

8.  Evidence submitted since the August 1994 RO decision 
denying service connection for hot flashes, a genitourinary 
disorder, and arthritis of the right chest area is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.



CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
low back disorder, a gastrointestinal disorder, or herpes 
genitalia on a direct basis.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a), 
3.307, 3.309 (2000).  

2.  There is no entitlement under the law for the claims of 
entitlement to service connection for disabilities due to 
undiagnosed illness manifested by low back, gastrointestinal, 
psychiatric, respiratory, genitourinary, and prostate 
problems; herpes genitalia; a skin rash of the entire body; 
and a skin disorder of the feet.  38 U.S.C.A. § 1117 (West 
Supp. 2001); 38 C.F.R. § 3.317 (2000).

3.  The veteran is not entitled to service connection for hot 
flashes, claimed as due to undiagnosed illness.  38 U.S.C.A. 
§ 1117 (West Supp. 2001); 38 C.F.R. § 3.317 (2000).

4.  The RO's August 1994 denial of service connection for a 
psychiatric disorder, a respiratory disorder, hot flashes, a 
genitourinary disorder, a prostate disorder, arthritis of the 
right chest area, a skin rash of the entire body, and 
blisters on the bottom of the feet is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2000).  

5.  Evidence submitted since the RO's August 1994 denial of 
service connection for a psychiatric disorder, a respiratory 
disorder, a prostate disorder, a skin rash of the entire 
body, and a skin disorder of the feet is new and material; 
thus, the requirements to reopen the claims have been met.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).  

6.  The veteran is not entitled to service connection for 
psychiatric and prostate disorders, a skin rash of the entire 
body, or a skin disorder of the feet on a direct basis.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a), 3.307, 3.309 (2000).  

7.  Evidence submitted since the RO's August 1994 denial of 
service connection for hot flashes, a genitourinary disorder, 
and arthritis of the right chest is not new and material; 
thus, the requirements to reopen the claims have not been 
met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In 1993, the veteran claimed entitlement to service 
connection for memory loss (1992-1993) and anxiety and 
fatigue (1992); a respiratory disorder (1992); hot flashes 
(1992); a skin rash of the penis (1992); a prostate disorder 
(1993); arthritis of the right chest area (1991); a skin rash 
of the entire body; and blisters on the bottom of the feet.

In conjunction with the veteran's claim, the RO requested his 
service medical records from the Commanding Officer of the 
653rd Signal Company, the Commander of the Florida State 
Arsenal, and the National Personnel Records Center (NPRC), as 
well as from the veteran.  

The available service medical records included a July 1988 
periodic Report of Medical Examination, a May 1991 Report of 
Medical History (separation), and an August 1993 "over 40" 
examination.  Clinical evaluation was essentially normal in 
July 1988, including of the lungs and chest, abdomen and 
viscera, anus and rectum, genitourinary system, feet, spine, 
and skin.  Psychiatric evaluation was also normal.  

On Report of Medical History in May 1991, the veteran denied 
a history of skin diseases, shortness of breath, pain or 
pressure in his chest, chronic cough, gastrointestinal 
problems, genitourinary problems, venereal disease, foot 
trouble, and psychiatric problems. 

On "over 40" examination in August 1993, the veteran gave a 
history of occasional upper respiratory problems, i.e., 
chronic or frequent colds and shortness of breath.  He again 
denied skin diseases, pain or pressure in his chest, chronic 
cough, gastrointestinal problems, genitourinary problems, 
venereal disease, foot trouble, and psychiatric problems.  
Clinical evaluation was normal, including of the lungs and 
chest, abdomen and viscera, anus and rectum, genitourinary 
system, feet, spine, and skin.  Psychiatric evaluation was 
also normal.

The veteran submitted private treatment records in support of 
his claims, including a March 1993 statement from Luis G. 
Fernandez, M.D.  Dr. Fernandez reported that the veteran was 
seen in his office in February 1993 complaining of pain in 
the left scrotum apparently due to trauma and that it was 
possible that he needed surgery due to acute and chronic 
epididymitis.  Dr. Fernandez included treatment records of 
the veteran dated in 1980 and 1993, showing that he underwent 
a vasectomy in 1980 and treatment for testicular complaints 
in 1993.  

Also provided by the veteran was a September 1993 x-ray of 
his right shoulder from Lake Shore Hospital, which was 
negative for fracture or dislocation.  X-rays of the right 
humerus revealed a very small benign bony island in the area 
corresponding to the right humeral head.

In January 1994, the veteran was afforded a VA mental 
disorders examination.  He stated that he had been employed 
as an electrician for more than 15 years, and recently began 
to notice that he was easily losing his temper.  He recently 
threw a hammer at a friend at work, shattered a window, and 
almost lost his job.  He denied sustaining any injury in 
Desert Storm.  The most traumatic thing that happened to him 
was seeing a lot of casualties and being exposed to several 
scud attacks.  He denied any prior psychiatric care.  The 
veteran reported that since returning from service, he had a 
great deal of difficulty with his short term memory, felt 
very tired and fatigued, and repeatedly lost his temper.  
Mental status examination was essentially normal.  The 
examiner concluded that the veteran did not have any specific 
psychiatric illness.

Upon VA general medical examination in January 1994, the 
veteran stated that during service he noticed shortness of 
breath on exertion, but did not see a doctor.  Since his 
separation from service, he stated that he could not run as 
far as he used to, but again, had not sought medical 
treatment.  In addition, he reported that he got sharp pains 
in the right side of his chest which seemed to be aggravated 
by exertion.  He also reportedly coughed and spit up white 
phlegm, usually worse in the afternoon.  Additionally, the 
veteran complained of occasional episodes of feeling hot and 
sweaty for 15 to 30 minutes.  He claimed that he had blisters 
on his penis during active service which were diagnosed as 
herpes, but he had no symptoms of this lately.  He also 
reported having some mental problems in the past.  Finally, 
the veteran reported having epididymitis about a year ago and 
being treated with antibiotics.  He denied symptoms of this 
at present and during service.  He had no complaints other 
than a persistent knot in the scrotum.  

Physical examination showed that the veteran's skin, 
respiratory system, and external genitalia were normal.  The 
prostate felt normal, but there was a small nodule, about one 
centimeter in diameter, in the left epididymis.  Chest x-ray, 
arterial blood gases (ABG) and pulmonary function tests (PFT) 
were normal.  The examiner diagnosed history of hot flashes, 
undetermined cause; history of herpes, genitalia; history of 
respiratory symptoms with negative x-rays, PFTs, and ABGs; 
nodule, left epididymis, residual of epididymitis, 
asymptomatic; normal prostate; history of chest pain, 
undetermined cause; and history of mental disorder.   

Based upon the foregoing evidence, in August 1994 the RO 
denied service connection for memory loss, anxiety and 
fatigue; a respiratory disorder; hot flashes; residuals of 
epididymitis and a nodule of the left epididymis; a prostate 
disorder; arthritis of the right chest area; a skin rash of 
the entire body; and blisters on the bottom of the feet.  By 
letter dated August 29, 1994, the RO notified the veteran 
that his claims had been denied.  He did not appeal the RO's 
decision by filing a notice of disagreement (NOD) within one 
year of the date of the notice letter.  

The veteran sought to reopen his claims in July 1996, 
including as due to undiagnosed illness.  He stated that his 
conditions were caused by exposure while serving in Saudi 
Arabia.  He also claimed entitlement to service connection 
for diverticulitis.    

In September 1996, the RO obtained the veteran's VA treatment 
records dated from 1993 to 1996.  These records showed that 
on November 16, 1993, he complained of tiredness, lost 
interest in life, shortness of breath, back pain, and pain in 
the right side of his chest.  He denied any genitourinary 
problems.  The penis was without lesions.  The epididymis was 
tender on the right.  On examination of the skin, no rash was 
noted.  The abdomen was soft and non-tender.  The examiner's 
impression was Gulf War Syndrome.  

On psychiatry consultation on November 24, 1993, the veteran 
complained of short term memory loss.  He did not feel that 
he had any psychiatric problems.  Mental status examination 
was unremarkable.  The examiner diagnosed no significant 
psychiatric problems.  Later in November 1993, the veteran 
gave a history of recurrent vesiculation of the soles of his 
feet and penis.  Examination revealed scaly areas on the feet 
and a recently ruptured vesicles on the penile shaft.  The 
examiner diagnosed herpes simplex genitalia and tinea pedis. 

PFTs in January 1994 were within normal limits.  In April 
1994, there was a vesicular rash on the veteran's right foot.  
The assessment was rule out staph dermatitis and fungal 
dermatitis.  Recurrent herpes genitalia was diagnosed in 
April 1995.  In July 1995, the veteran complained of severe 
back pain.  Computed tomography (CT) of his lumbar spine in 
August 1995 revealed generalized bulging of the annulus, more 
pronounced at L5-S1 on the left, with extrinsic pressure over 
the neural canal.  

In November 1995, the veteran reported bloody stools.  The 
assessment was gastrointestinal side effects of NSAID.  
Magnetic resonance imaging (MRI) in November 1995 showed a 
protruding disc at L5-S1 with an overlying spur.  The veteran 
continued to seek treatment for low back pain.  In July 1996, 
he was diagnosed as having a probable herpes eruption and 
tinea pedis.  At that time, he reported the onset of blisters 
on his penis while in Saudi Arabia in 1991.  He also reported 
flaking and itching of his feet for five years since 
returning from Saudi Arabia.    

Additional private medical records were also received, 
including from Ernest DeLeon, M.D. dated from February to 
March 1996 and July to August 1996, showing treatment for 
diverticulitis.  In February 1996, the veteran stated that he 
had lower abdominal pain for the past four months and back 
problems for the past year.  The lungs were clear to 
auscultation with negative rales and wheezes.

Also obtained were treatment records from Lake Shore Hospital 
dated in August 1996, as well as copies of the September 1993 
x-rays from Lake Shore Hospital.  In August 1996, the veteran 
was hospitalized with complaints of abdominal pain.  
Examination of the lungs and chest x-ray were normal.  
Sigmoid colon biopsy revealed mild, non-specific chronic 
colitis.    

In a September 1996 statement accidentally signed by the 
veteran instead of his employer, it was noted that the 
veteran had been employed as an electrician for the past 18 
years and began working under his employer's supervision in 
1989.  It was further noted that the veteran's attitude and 
personality at work changed after returning from the Persian 
Gulf, and that he threw a hammer at a forklift, shattering a 
window.  He recently took medical leave for stomach and back 
ailments.   

In a September 1996 statement accidentally signed by the 
veteran's employer instead of the veteran, it was noted that 
the veteran arrived in the Persian Gulf in January 1991 under 
scud attack.  He reportedly received shots that were not 
documented in his records, often had to go to bomb shelters 
because of scud attacks, and was subjected to fall out from 
explosions and smoke from burning oil wells.  The veteran 
currently suffered from flashbacks, depression, and a quick 
temper.  

The veteran was re-examined by VA in October 1996.  On 
general medical examination, he stated that he had no 
arthritis in his right chest or complaints of lung problems.  
He gave a history of epididymitis years ago with no problems 
at present.  He denied any present urinary problems.  He also 
gave a history of a skin rash over his body about six or 
eight months ago that lasted about a week and then 
disappeared.  He denied any further skin problems.  However, 
he complained of blisters on the bottom of his feet for the 
past four or five years and stated that he still had a few.  
Finally, the veteran complained of nervous problems, 
including anxiety attacks.    

On examination of the skin, there was no evidence of any 
generalized skin condition.  However, there was some 
desquamation of the skin of the plantar surface of his feet 
on the lateral sides.  The lungs were clear to auscultation 
and percussion.  The genitalia and prostate were normal.  
PFTs and chest x-rays were also within normal limits.  The 
examiner diagnosed nonspecific chronic colitis, mild; tinea 
pedis, mild; respiratory condition, not found; history of 
remote epididymitis and prostate condition, no residual 
found; and skin rash, not found.  

Upon VA PTSD examination, the veteran was seen by the same 
examiner that saw him in January 1994.  He stated that what 
he saw in Saudi Arabia had not really affected him, but then 
contradicted himself by saying that he was developing 
emotional problems from Saudi Arabia.  His wife reported that 
he was a changed person since coming back from Saudi Arabia.  
The examiner stated that the veteran was gradually developing 
anxiety neurosis with depression "which appears to be 
subsequent to his tour of Saudi Arabia" with increasing 
amount of paranoia.     

In February 1997, the veteran's employer reported that since 
the veteran returned from the Persian Gulf he had been absent 
for several days due to doctors' appointments.  He also 
reported that the veteran showed signs of depression and 
complained of side, back and leg problems, pains in his 
groin, and stomach problems.  

In March 1997, the veteran reported that he did not receive 
or require any medical treatment while in the Persian Gulf.  
After he returned, he began to experience physical problems 
in 1992 and began receiving care from VA in 1993.  He stated 
that all of his private records had been submitted, and 
provided a list of his appointments at VA.

The RO obtained additional VA treatment records of the 
veteran in September 1997, dated from 1996 to 1997.  In 
August 1996, he was treated for diverticulitis and colitis.  
He complained of back and side pains.  A spermatocele was 
diagnosed in September 1996.  Chronic epididymitis was 
diagnosed in December 1996, at which time there was a small 
mass above the right testis.  A January 1997 upper 
gastrointestinal (UGI) series was normal.  

An echogram of the veteran's scrotum on March 12, 1997, 
showed a left varicocele and small right hydrocele.  On March 
20, 1997, he complained of chronic testicular pain for about 
four years.  The examiner's assessment was chronic 
prostatitis and epididymitis.  On May 13, 1997, the veteran 
complained of pain in the left lower abdomen radiating to the 
left testicle.  He stated that he had back pain and left 
lower quadrant pain on and off for two years.  The examiner's 
impression was urolithiasis.  A May 13, 1997, x-ray of the 
abdomen showed a bowel gas pattern consistent with ileus. 

The veteran was hospitalized from May 14 to May 16, 1997.  He 
reported left flank pain for two days.  He also complained of 
severe right flank pain.  An intravenous pyelogram (IVP) on 
May 14, 1997, showed mild prostatic enlargement suspected.    
Renal lithiasis was ruled out, and an examiner diagnosed 
abdomen pain of unknown etiology on May 14, 1997.  Barium 
enema was normal on May 16.  Final diagnoses included renal 
colic, left renal calculus, chronic back ache, and prostatic 
hypertrophy.  Chronic epididymitis was diagnosed on June 19, 
1997.  An IVP on June 24, 1997, showed questionable faint 
calculi suspected on the left mid-renal area.  The veteran 
also sought psychiatric care in June 1997.  He was diagnosed 
as having dysthymia.  Additional diagnoses included 
depression, history of kidney stones, chronic back pain, and 
chronic prostatitis.       

In May 1998, the veteran stated that he had an intermittent 
rash on his body, but that it was constant on his feet.

In accordance with the Board's December 1999 remand, the RO 
obtained additional VA treatment records of the veteran, 
dated from 1997 to 2000.  Chest x-ray in June 1998 showed no 
acute disease.  X-rays of the abdomen in July 1998 were 
within normal limits with no urinary tract calculus seen.  
Ultrasound and/or echogram of the urinary tract was normal in 
July 1998.  In July 1998, the veteran was diagnosed as having 
a history of calculus disease.  He stated that he last passed 
a stone in June 1997.  

In November 1998, it was noted that the veteran's depression 
may be due to an adjustment disorder.  He complained of 
dysthymia for the past couple of years. worsened since the 
death of his wife.  He was diagnosed as having an adjustment 
disorder with mixed emotion in April and June 1999.  

In July 1999, the veteran was treated for an erythematous 
vesicular eruption at the lateral aspect of the feet.  The 
examiner diagnosed dyshidrosis of the feet.  In September 
1999, the veteran was seen for follow-up treatment of 
urolithiasis.  He was treated for the flu in January 2000, 
and there were rhonchi bilaterally. Examination of the skin 
revealed no eruption.  Also in January 2000, the veteran was 
diagnosed as having an adjustment disorder with anxiety and 
depression.  In March 2000, he was diagnosed as having an 
upper respiratory infection, tinea pedis, and tinea manus.  
The veteran was again diagnosed as having adjustment disorder 
with anxiety in May 2000.   

The RO again requested copies of the veteran's service 
medical records, and additional records were received in June 
2000.  Some of these records were duplicates, but many were 
not previously of record.  On separation examination in March 
1975, the veteran expressed no complaints.  Clinical 
evaluation was normal, including of the lungs and chest, 
abdomen and viscera, anus and rectum, genitourinary system, 
feet, spine, and skin.  Psychiatric evaluation was also 
normal.  Chest x-ray was negative.  

On Report of Medical History in September 1980, the veteran 
reported having kidney stones.  Clinical evaluation was again 
normal.

In May 1981, the veteran was diagnosed as having an upper 
respiratory infection.  In August 1982, he sought treatment 
for a rash on the left posterior chest wall, as a result of 
crawling under a trailer.  No diagnosis was rendered.  
Clinical evaluation was again normal in June 1984.  The 
veteran was diagnosed as having pneumonitis and a viral 
syndrome in February 1986.  A February 1986 chest x-ray was 
normal.  The veteran complained of chest congestion in 
February 1987.

On separation examination in May 1991 (Report of Medical 
Examination), clinical evaluation was normal, including of 
the lungs and chest, abdomen and viscera, anus and rectum, 
genitourinary system, feet, spine, and skin.  Psychiatric 
evaluation was also normal.  The veteran gave a history of a 
rash, skin infection, and/or sores.    He denied any stomach, 
genitourinary, and psychiatric problems.  

Included with the service medical records was a copy of the 
March 1993 statement from Dr. Fernandez.  


II.  Legal analysis

A.  Duty to assist

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  This new law also contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist and does not require an automatic remand 
of a claim that was previously adjudicated by the Board or 
the RO and had become final.  This is true because, as it 
pertains to the duty to assist provisions, the new law 
specifically provides that "[n]othing in this section shall 
be construed to required the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured . . . ."  38 U.S.C.A. § 5103A(f) (West 
Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). 

VA has fulfilled the notice and duty to assist requirements 
as they pertain to this particular case.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-45632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  For instance, the veteran was notified of 
the information necessary to substantiate his claims by means 
of the discussions in the October 1997 rating decision, May 
1998 statement of the case, December 1999 Board remand, and 
September 2000 supplemental statement of the case.  See 
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)-(b)).  He was also requested on several 
occasions to provide lay evidence, identify where he had 
received medical care, provide appropriate releases, and 
submit any relevant medical records in his possession.  See 
VA letters to the veteran, dated December 2, 1993; June 14, 
1994; August 19, 1996; August 28, 1996; January 15, 1997; and 
April 12, 2000.  VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

Additionally, the RO obtained the veteran's service medical 
records, private treatment records, and VA treatment records.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  He has not identified any 
additional unobtained evidence that could be relevant to the 
claims.  The veteran was also afforded VA psychiatric and 
general medical examinations in October 1996.  See 
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  There is more than 
sufficient evidence of record to decide these claims properly 
and fairly.

Although the RO denied the claims for service connection for 
low back and gastrointestinal disorders and herpes genitalia 
on a direct basis as not well grounded in September 2000, 
these claims were denied on the merits in the October 1997 
rating action.  The veteran has been given notice of the laws 
and regulations pertaining to the requirements to establish 
service connection.  The substantive laws and regulations to 
be applied are the same as those of which the veteran has had 
notice.  There is no prejudice to him in deciding his claims 
on the merits, because he has been told what the requirements 
are to establish service connection, has been provided ample 
opportunity to present evidence meeting those requirements, 
and has had the assistance of the RO to develop every 
possible source of evidence or information that might 
substantiate his claims.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The requirements of the VCAA have been substantially met by 
the RO, and there would be no possible benefit to remanding 
this case to the RO for its consideration of the requirements 
of the VCAA in the first instance.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  


B.  Service connection for low back and gastrointestinal 
disorders and herpes genitalia on a direct basis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2001); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

In addition, service connection for arthritis and peptic 
ulcers may be established based upon a legal "presumption" 
by showing that either condition manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The preponderance of the evidence is against the veteran's 
claims for service connection for low back and 
gastrointestinal disorders and herpes genitalia on a direct 
basis.  There is no medical evidence of a low back or 
gastrointestinal disorder or herpes genitalia during service 
or of arthritis of the lumbar spine or peptic ulcer disease 
within one year following active service.  Clinical 
evaluation (spine, abdomen and viscera, genitourinary, and 
skin) was normal on separation examination in May 1991 and on 
"over 40" examination August 1993.  The veteran was not 
diagnosed as having herpes simplex genitalia until 1993, a 
protruding and/or bulging disc at L5-S1 until 1995, or 
diverticulitis and chronic colitis until 1996.   	

There are no medical opinions contained in any of the 
veteran's post-service medical records relating a low back or 
gastrointestinal disorder to his military service.  The Board 
need not obtain a medical opinion on this matter because the 
veteran has never reported experiencing low back or stomach 
symptoms or injury during service.  In January 1994, he 
denied sustaining any injury in Saudi Arabia.  In March 1997, 
he further stated that he did not receive any medical 
treatment while in the Persian Gulf and did not begin to 
experience physical problems until 1992.  He further reported 
on examination by Dr. DeLeon in February 1996 that he had 
only been experiencing back problems for the past year.  
There is no reasonable possibility that a medical opinion 
would aid him in substantiating his claims because he has 
never alleged that either of these conditions had their onset 
during active service or is related to an in-service disease, 
injury, or event.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45620, 45631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)(B)).  He has 
made only a general assertion that they were caused by 
exposure while serving in Saudi Arabia. 

Additionally, there is no medical opinion of record relating 
herpes genitalia to the veteran's military service.  The only 
evidence of record linking the veteran's herpes genitalia to 
active service is the veteran's own contentions.  He, 
however, as a lay person, cannot offer a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board, likewise, need not obtain a medical opinion on this 
matter.  The veteran has given a history of a skin rash 
during service.  Upon separation from service in May 1991 he 
reported having a skin rash; however, clinical evaluation of 
his skin and genitourinary system was normal at that time.  
In August 1993, he specifically denied any skin or venereal 
disease and clinical evaluation was again normal.  Therefore, 
the veteran's contentions of in-service herpes genitalia are 
outweighed by the medical evidence, particularly the May 1991 
and August 1993 examination reports, which effectively ruled 
out the presence of this disability.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  The medical evidence is found more probative to 
the issue on appeal.  The lack of any documented treatment 
for herpes genitalia for more than two years after the 
veteran's separation from active service also preponderates 
against a finding that he had chronic herpes genitalia during 
service.  In view of the foregoing evidence, or lack thereof, 
there is no reasonable possibility that a medical opinion 
would aid the veteran in substantiating his claim.  See 38 
U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 
45631 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)). 

For the reasons and bases provided above, the evidence 
preponderates against the claims for service connection for 
low back and gastrointestinal disorders and herpes genitalia 
on a direct basis.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2000).  	


C.  Undiagnosed illness claims

1.  Low back, gastrointestinal, psychiatric, respiratory, 
genitourinary, and prostate disorders; herpes genitalia; a 
skin rash of the entire body; a skin disorder of the feet 

The veteran contends that he is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for the above 
disabilities.  Title 38 U.S.C.A. Section 1117 provides in 
pertinent part:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 

(1) became manifest during service 
on active duty in the Armed Forces 
in the Southwest Asia theater of 
operations during the Persian Gulf 
War; or 

(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed 
under subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  

* * *

(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 2001).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as signs or symptoms involving skin, joint pain, signs or 
symptoms involving the respiratory system, gastrointestinal 
signs or symptoms, and other symptoms, provided that such 
disability (i) became manifest either during active duty in 
the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2000) (implementing 
38 U.S.C.A. § 1117).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (2000).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

Here, the veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War from 
January 15, to May 2, 1991.  However, as discussed above, his 
conditions have been diagnosed as a bulging and/or protruding 
disc at L5-S1; diverticulitis and colitis; herpes genitalia; 
an adjustment disorder, anxiety neurosis, and dysthymia; an 
upper respiratory infection; urolithiasis, renal calculus, 
epididymitis, a spermatocele, a varicocele, and a hydrocele; 
prostatitis; tinea manus; and tinea pedis and dyshidrosis of 
the feet.  

The Board is aware that on November 16, 1993, the veteran 
complained of shortness of breath and back pain, at which 
time a VA examiner diagnosed Gulf War Syndrome.  However, 
subsequent CT scan and MRI of the veteran's lumbar spine in 
1995 documented the presence of a protruding and/or bulging 
disc at L5-S1.  Additionally, it does not appear that the 
examiner conducted a pulmonary examination of the veteran in 
1993; whereas there were findings of rhonchi in 2000 
warranting diagnoses of the flu and an upper respiratory 
infection.  Accordingly, the Board finds the more recent 
medical evidence to be persuasive.

As there are recognized clinical diagnoses for these 
conditions, they are not, by definition, manifestations of 
undiagnosed illness.  Accordingly, to the extent that the 
claims are for undiagnosed illnesses, they are ones as to 
which there is no legal entitlement.  Cf. 38 U.S.C.A. § 1117 
(West Supp. 2001); 38 C.F.R. § 3.317 (2000); see Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



2.  Hot flashes 

The medical evidence of record is silent for clinical 
findings of a disability manifested by hot flashes.  Hot 
flashes were not shown during active service or on service 
separation examination, and a disability manifested by hot 
flashes has not been clinically demonstrated at any time 
since service separation.  The veteran complained of episodes 
of feeling hot and sweaty on VA examination in January 1994.  
However, physical examination and laboratory testing was 
essentially normal and there were no clinical findings which 
supported the veteran's complaints.  The examiner diagnosed 
history of hot flashes, undetermined cause.  The remainder of 
the medical evidence of record is negative for complaints or 
findings of hot flashes.

For the reasons and bases provided above, the evidence 
preponderates against the claim for service connection for 
hot flashes, claimed as due to undiagnosed illness.  It is 
not that there is no diagnosis for the veteran's claimed 
condition; rather, the record contains no clinical or other 
credible evidence that demonstrates that he experiences any 
hot flashes.  His employer did not report that he observed 
the veteran experience hot flashes or that the veteran missed 
work because of hot flashes.  There has been no independent 
verification, either medical or non-medical, of the veteran's 
claimed condition.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule.  See 38 U.S.C.A.§ 5107(b) (West Supp. 2001); 
38 C.F.R. § 3.102 (2000).  	


D.  Whether new and material evidence has been presented to 
reopen claims for service connection for psychiatric, 
respiratory, and prostate disorders; skin rash of the entire 
body; and skin disorder of the feet

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).

By letter dated August 29, 1994, the RO notified the veteran 
of the August 1994 rating denying service connection for a 
psychiatric disorder (memory loss, anxiety and fatigue); a 
respiratory disorder; a prostate disorder; a skin rash of the 
entire body; and blisters on the bottom of the feet.  The 
veteran was also advised of his appellate rights.  He did not 
file a timely NOD with the August 1994 rating decision, and 
it became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302 (2000).  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

As noted above, the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's claim 
was received in July 1996 and therefore the amendment is not 
applicable to his claim.

In August 1994, there was no medical evidence showing that 
the veteran had psychiatric, respiratory, or prostate 
disorders; a skin rash of the entire body; or blisters on the 
bottom of the feet, either during or after service.  Any 
"new" evidence would have to bear directly and 
substantially upon this matter and be so significant that it 
must be considered in order to fairly decide the merits of 
the claims.

The evidence received subsequent to August 1994 is presumed 
credible for the purposes of reopening the veteran's claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

New and material evidence has been received.  Additional 
service medical records reveal that the veteran was diagnosed 
as having pneumonitis in February 1986 and reported having a 
skin rash in May 1991.  He has also provided post-service 
medical evidence showing diagnoses of tinea pedis, URI, 
anxiety neurosis, depression, dysthymia, chronic prostatitis, 
and tinea manus.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its August 1994 rating 
decision.  Therefore, the additional medical records are so 
significant that they must be considered in order to fairly 
decide the merits of these claims.  The aforementioned 
evidence constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the Board is required to reopen the 
previously denied claims.  In addition, the Board finds that 
additional development by the RO is needed before the Board 
can proceed to adjudicate the veteran's claim for service 
connection for a respiratory disorder on the merits.


E.  Service connection for psychiatric and prostate 
disorders, skin rash of the entire body, and skin disorder of 
the feet, on a direct basis

Having determined that the claims for service connection for 
psychiatric and prostate disorders, a skin rash of the entire 
body, and a skin disorder of the feet have been reopened, it 
must next be determined whether service connection is 
warranted for these disabilities.  The veteran is not 
prejudiced by the Board's consideration of this issue because 
the RO addressed the claims on the merits in October 1997.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The preponderance of the evidence is against the veteran's 
claims.  There is no medical evidence of psychiatric and 
prostate disorders, a skin rash of the entire body, or a skin 
disorder of the feet during service or of a psychosis within 
one year following active service.  Clinical evaluation 
(psychiatric, anus and rectum, skin, and feet) was normal on 
separation examination in May 1991.  Although a rash on the 
left posterior chest wall was documented in August 1982, the 
veteran was not on active duty at that time, and this 
condition appears to have been acute and transitory as 
examination of the skin was normal in June 1984 and July 
1988.  

The veteran was not diagnosed as having tinea pedis until 
November 1993, anxiety neurosis with depression until October 
1996, chronic prostatitis until March 1997, or tinea manus 
until March 2000.  In fact, clinical evaluation (psychiatric, 
anus and rectum, skin, and feet) was normal on "over 40" 
examination in August 1993.  There was no skin rash (other 
than the feet) upon examination in November 1993, and the 
veteran was diagnosed as having no significant psychiatric 
problems.  He was also found to have no specific psychiatric 
illness upon VA examination in January 1994.  Additionally, 
his prostate was normal at that time.  Upon VA examination in 
October 1996, there was no evidence of any generalized skin 
condition and the prostate was again normal.  Once more, in 
January 2000 examination of the skin revealed no eruption. 

There are no medical opinions contained in any of the 
veteran's post-service medical records relating psychiatric 
and prostate disorders, a skin rash of the entire body, or a 
skin disorder of the feet to his military service.  The VA 
psychiatric examiner in October 1996 specifically indicated 
that the veteran's anxiety neurosis with depression appeared 
to be subsequent to his tour of Saudi Arabia.  

The Board need not obtain a medical opinion concerning the 
date of onset of a prostate disorder because the veteran has 
never reported experiencing prostate symptoms or injury 
during service, and examination of the prostate was normal in 
May 1991, August 1993, January 1994, and October 1996.  
Indeed, in March 1997 the veteran stated that he did not 
receive any medical treatment while in the Persian Gulf and 
did not begin to experience physical problems until after 
service.  There is no reasonable possibility that a medical 
opinion would aid him in substantiating his claim because he 
has never alleged that a prostate condition had its onset 
during active service or is related to an in-service disease, 
injury, or event.  See 38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45620, 45631 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)(B)).  He has 
made only a general assertion that it was caused by 
"exposure" while serving in Saudi Arabia. 

The only evidence of record linking the veteran's skin 
problems, including of his feet, to active service is the 
veteran's own contentions.  He, however, as a lay person, 
cannot offer a medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board, likewise, need not obtain a 
medical opinion on this matter.  Upon separation from service 
in May 1991 the veteran reported having a skin rash, but 
clinical evaluation of his skin and feet was normal at that 
time.  In August 1993, he specifically denied any skin 
disease and clinical evaluation was again normal.  
Examination of the skin (other than the feet) continued to be 
negative for any abnormalities in November 1993, October 
1996, and January 2000.  Therefore, the veteran's contentions 
of a recurrent skin rash since service are outweighed by the 
medical evidence which effectively ruled out the presence of 
this disability.  See Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).  The 
lack of any documented treatment for a skin disorder of the 
feet for more than two years after the veteran's separation 
from active service and a generalized skin condition for 
approximately nine years after service, despite continuing 
medical treatment, preponderates against a finding that he 
had chronic skin disorders of the feet and entire body during 
service.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage, 10 Vet. 
App. at 496.  The medical evidence is found more probative to 
the issue on appeal.  In view of the foregoing, there is no 
reasonable possibility that a medical opinion would aid the 
veteran in substantiating his claims.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45620, 45631 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(4)). 

For the reasons and bases provided above, the evidence 
preponderates against the claims for service connection for 
psychiatric and prostate disorders, a skin rash of the entire 
body, and a skin disorder of the feet on a direct basis.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 3.102 
(2000).  


F.  Whether new and material evidence has been presented to 
reopen claims for service connection for a genitourinary 
disorder, hot flashes, and arthritis of 
the right chest area
  
By letter dated August 29, 1994, the RO notified the veteran 
of the August 1994 rating denying service connection for 
service connection for a genitourinary disorder (residuals of 
epididymitis and a nodule of the left epididymis); hot 
flashes; and arthritis of the right chest area.  The veteran 
was also advised of his appellate rights.  He did not file a 
timely NOD with the August 1994 rating decision, and it 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302 (2000).  

In August 1994, there was no medical evidence showing that 
the veteran had hot flashes or arthritis of the right chest 
area, either during or after service.  He was diagnosed as 
having a genitourinary disorder, i.e., chronic epididymitis, 
in 1993, but there was no medical evidence relating this 
condition to his military service. 

New and material evidence has not been received to reopen 
these claims.  Any contentions by the veteran that he has a 
genitourinary disorder, hot flashes, or arthritis of the 
right chest area due to active service in  Saudi Arabia are 
not new.  His statements are essentially a repetition of his 
previous assertions that were before the RO in 1994, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the etiology of any such conditions are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Some of the service medical records, as well as the March 
1993 statement from Dr. Fernandez an the September 1993 x-ray 
report from Lake Shore Hospital, were of record at the time 
of the August 1994 RO decision and are, therefore, not new.  
The remainder of the service medical records disclosed no 
complaints or findings of a genitourinary disorder, hot 
flashes, or arthritis of the right chest and are therefore 
not so significant that they must be considered in order to 
fairly decide the merits of the claims.

Further, the new medical records showing diagnoses of a 
genitourinary disorder many years after service, such as 
epididymitis and urolithiasis, are cumulative.  There was 
medical evidence before the RO in 1994 showing that the 
veteran suffered from a genitourinary disorder as early as 
1993.

Nor do the medical records in any way provide a medical 
linkage of any current genitourinary disorder with the 
veteran's active service.  There is no medical evidence 
indicating that the veteran has any genitourinary disorder 
that had its onset during active service or within one year 
after his separation from service (i.e., calculi of the 
kidney or bladder) or that is related to any in-service 
disease or injury.  Accordingly, even if new, the Board finds 
that these records are not so significant that they must be 
considered in order to fairly decide the merits of the claim 
for service connection for a genitourinary disorder.

Additionally, none of the new medical records show a 
diagnosis of a disability manifested by hot flashes or 
arthritis of the right chest area.  In fact, on VA 
examination in October 1996 the veteran denied having 
arthritis of the right chest.  Accordingly, this evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for hot flashes and arthritis of the right chest area.   

There is still no evidence of record showing a diagnosis of a 
disability manifested by hot flashes or arthritis of the 
right chest area or relating the veteran's post-service 
genitourinary disorder to his active service.  The evidence 
received subsequent to August 1994 is not new and material 
and does not serve to reopen the veteran's claims of 
entitlement to service connection for a genitourinary 
disorder, hot flashes, and arthritis of the right chest area.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


ORDER

Entitlement to service connection for a low back disorder, 
including a protruding disc at L5-S1 with radiculopathy, is 
denied.

Entitlement to service connection for a low back disorder, 
including a protruding disc at L5-S1 with radiculopathy, 
claimed as due to undiagnosed illness, is denied.

Entitlement to service connection for a gastrointestinal 
disorder, including colitis and diverticulitis, is denied.

Entitlement to service connection for a gastrointestinal 
disorder, including colitis and diverticulitis, claimed as 
due to undiagnosed illness, is denied.

Entitlement to service connection for herpes genitalia is 
denied.

Entitlement to service connection for herpes genitalia, 
claimed as due to undiagnosed illness, is denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, including anxiety neurosis with depression and 
paranoia, is reopened.  To this extent only, the appeal is 
granted.

Entitlement to service connection for an acquired psychiatric 
disorder, including anxiety neurosis with depression and 
paranoia, is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, including anxiety neurosis with depression and 
paranoia, claimed as due to undiagnosed illness, is denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for a respiratory disorder 
is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for a respiratory disorder, 
claimed as due to undiagnosed illness, is denied.

New and material evidence not having been presented, the 
petition to reopen a claim of entitlement to service 
connection for hot flashes is denied.

Entitlement to service connection for hot flashes, claimed as 
due to undiagnosed illness, is denied.

New and material evidence not having been presented, the 
petition to reopen a claim of entitlement to service 
connection for a genitourinary disorder, including 
epididymitis, a left varicocele and a right hydrocele, is 
denied.

Entitlement to service connection for a genitourinary 
disorder, including epididymitis, a left varicocele and a 
right hydrocele, claimed as due to undiagnosed illness, is 
denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for a prostate disorder, 
including chronic prostatitis with prostate enlargement, is 
reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for a prostate disorder, 
including chronic prostatitis with prostate enlargement, is 
denied.

Entitlement to service connection for a prostate disorder, 
including chronic prostatitis with prostate enlargement, 
claimed as due to undiagnosed illness, is denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for a skin rash of the 
entire body is reopened.  To this extent only, the appeal is 
granted.

Entitlement to service connection for a skin rash of the 
entire body is denied.

Entitlement to service connection for a skin rash of the 
entire body, claimed as due to undiagnosed illness, is 
denied.

New and material evidence having been presented, the claim of 
entitlement to service connection for a skin disorder of the 
feet, including blisters and tinea pedis, is reopened.  To 
this extent only, the appeal is granted.

Entitlement to service connection for a skin disorder of the 
feet, including blisters and tinea pedis, is denied.

Entitlement to service connection for a skin disorder of the 
feet, including blisters and tinea pedis, claimed as due to 
undiagnosed illness, is denied.

New and material evidence not having been presented, the 
petition to reopen a claim of entitlement to service 
connection for arthritis of the right chest area is denied.


REMAND

Service connection for arthritis of the right chest area, 
claimed as due to undiagnosed illness, and service connection 
for a respiratory disorder on a direct basis

A remand is required for compliance with VA's duty to assist.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630, et seq. (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the veteran's 
claims so that he is afforded every possible consideration.

The veteran's service medical records disclose that he was 
diagnosed as having pneumonitis and a viral syndrome in 
February 1986 and complained of chest congestion in February 
1987.  After service in March 2000, he was diagnosed as 
having an upper respiratory infection. 

VA has a duty to obtain a medical opinion when such opinion 
is necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  
A medical opinion is necessary when the evidence of record 
contains competent evidence that the veteran has a current 
disability and indicates that disability may be associated 
with the veteran's active military service, but does not 
contain sufficient medical evidence to render a decision. 

Here, the record does not contain sufficient medical evidence 
to support the veteran's claim that a current, chronic 
respiratory disorder arose during or is attributable to his 
military service.  Whether a disease was manifest in service 
or may be attributable to a disease or injury in service is a 
question requiring medical expertise.  Accordingly, the 
veteran should be afforded a VA examination in order to 
obtain an opinion as to whether he has a current, chronic 
respiratory disorder, and, if so whether it may be associated 
with his active military service. 

With respect to the claim for service connection for 
arthritis of the right chest area, in November 1993 the 
veteran complained of pain in his right chest.  The examiner 
diagnosed Gulf War Syndrome.  A VA examination would be 
beneficial in assessing the diagnosis and/or etiology of the 
veteran's claimed disability.  See 38 U.S.C.A. § 5103A(d) 
(West Supp 2001); 66 Fed. Reg. 45620, 45630-31 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  The 
examination should include all necessary and appropriate 
diagnostic tests, and should include full review of the 
claims folder.  Medical expertise informed by full review of 
the history and appropriate testing and examination is 
required.

Finally, any additional medical records showing treatment for 
a respiratory disorder or arthritis of the right chest dated 
since 2000 could prove relevant to the claims and should be 
requested on remand.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Ask the veteran to provide the names, 
addresses, approximate dates of treatment, 
and appropriate releases for the treatment 
records of all private care providers who 
treated the him for any respiratory or 
right chest problems since 2000.

2.  Ask the veteran to provide the names 
of any VA medical facilities at which he 
received treatment or evaluation for 
respiratory or right chest problems since 
2000.

3.  Request all private treatment records 
identified by the veteran and associate 
them with the claims file.  Also, 
obtain any additional VA treatment records 
reflecting treatment of the veteran or any 
other information deemed to be pertinent 
that is not already of record.  

4.  If any development undertaken pursuant 
to information or releases provided by the 
veteran above is unsuccessful, undertake 
appropriate notification action, to 
include notifying him what efforts were 
undertaken to develop the evidence, what 
records have been obtained, and what 
further action will be taken. 

5.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA respiratory 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted, and the 
examiner should provide an opinion as to 
the diagnosis, date of onset, and etiology 
of any current, chronic respiratory 
disorder.  The examiner should state 
whether it is at least as likely as not 
that any current respiratory disorder had 
its onset during active service or is 
related to any in-service disease or 
injury.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Schedule the veteran for an appropriate 
VA examination in order to determine the 
exact nature of any current disability 
manifested by right chest pain. The claims 
file and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All necessary 
tests should be conducted, to include x-rays, 
if they are necessary.

The examiner should render diagnoses of all 
current disabilities manifested by right 
chest pain.  Does the veteran suffer from 
arthritis of the right chest area?  The 
examiner should specifically indicate whether 
or not right chest pain is a symptom of a 
diagnosed disability or is attributable to an 
undiagnosed illness.  All necessary tests in 
order to determine the correct diagnosis as 
determined by the examiner are to be done.  
If no such disorder is found, the examiner 
should so state. 

If there are any objective indications of 
right chest pain that cannot be 
attributed to any organic or 
psychological cause, the examiner should 
so state.  The examiner should identify 
any abnormal symptoms, abnormal physical 
finding, and abnormal laboratory test 
results that cannot be attributed to a 
known clinical diagnosis.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

7.  Thereafter, review the claims folder 
and ensure that ensure that all of the 
foregoing development has been conducted 
and completed in full.  Specific 
attention is directed to the examination 
reports.  Ensure that the medical reports 
are complete and in full compliance with 
the above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinion requested, 
they must be returned to the examiners 
for correction.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

8.  Review the claims file and ensure that 
no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further adjudication of the claims.

9.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  Then, if the decision with 
respect to the claims on appeal remain 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed. He has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



